Citation Nr: 0725651	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for scarring, bases of 
lungs, with nodule on right, claimed as a lung condition.  

2.  Entitlement to service connection for lumbar strain with 
degenerative changes, status post fracture C5-6 with C5-6 
spinal fusion, claimed as back problems.  

3.  Entitlement to service connection for left kidney cyst.  

4.  Entitlement to service connection for pancreatic 
problems.  

5.  Entitlement to an initial compensable evaluation for 
service-connected 5th intercostal nerve neuralgia, bilateral, 
claimed as rib cage condition.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral hearing loss.  

7.  Entitlement to an effective date earlier than September 
24, 2002, for the grant of service connection for 5th 
intercostal nerve neuralgia, bilateral, claimed as rib cage 
condition.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Reno, Nevada, and 
Phoenix, Arizona.  Jurisdiction is currently with the latter 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

In the veteran's January 2005 substantive appeal to the 
Board, VA Form 9, he requested to testify at a Travel Board 
hearing at the RO before a Veterans Law Judge with respect to 
the issues of entitlement to service connection for a lung 
condition and rib cage condition.  See 38 C.F.R. § 20.700 
(2006).  

The Board notes that entitlement to service connection for 
5th intercostal nerve neuralgia, bilateral, claimed as rib 
cage condition, was established in January 2006, and the RO 
assigned a noncompensable (zero percent) disability rating, 
effective September 24, 2002.  The veteran appealed that 
determination.  

Review of the record reveals that the veteran was notified 
that he was scheduled for a Travel Board hearing in September 
2006 regarding the issues of an increased rating and earlier 
effective date for service-connected 5th intercostal nerve 
neuralgia (rib cage condition).  See August 2006 letter from 
RO.  In August 2006 and March 2007, the veteran, through his 
representative, requested the hearing be rescheduled.  To 
date, the veteran has not been notified of the rescheduled 
hearing date and has not been afforded an opportunity to 
provide testimony regarding the issue of service connection 
for a lung condition.  A hearing has not been requested 
regarding the remaining issues otherwise developed for 
appeal.

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the veteran's claims 
without affording him an opportunity for a personal hearing, 
a remand is required for the scheduling of a Travel Board 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700(a) (2006).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.700(a), 20.704(a) 
(2006), as per the veteran's request, and 
as the docket permits.  Appropriate 
notification of the hearing should be 
given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the claims file.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



